DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                   ANDREA CARDINALLI-CAMPOS,
                           Appellant,

                                      v.

                         RONALD PLAVNICKY,
                              Appellee.

                    Nos. 4D16-3616 and 4D16-3617

                               [October 5, 2017]

   Consolidated appeal from the Circuit Court for the Seventeenth Judicial
Circuit, Broward County; Renee Goldberg, Judge; L.T. Case Nos. DVCE16-
1239 and DVCE16-1240.

  Melody Ridgley Fortunato of Fortunato & Associates, P.A., Fort
Lauderdale, for appellant.

  Mark Wilensky of Dubiner & Wilensky, L.L.C., West Palm Beach, for
appellee.

PER CURIAM.

   Affirmed.

TAYLOR, MAY and KUNTZ, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.